 Case 1:18-cr-20136-FAM Document 64 Entered on FLSD Docket 11/05/2018 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            SOU TH ERN D ISTRICT O F FLORID A
                                CaseNo.18-20136-CR-M ORENO
UN ITED STA TES OF A M ERICA
      Plaintiff,

LEW IS Y C H A O BEN NE TT,
       Defendant.
                                 /
                         N O T IC E O F SEN TEN CIN G D A TE
TO: DEFENDANTIS),DEFENSE COUNSEL,AND U.S.ATTORNEY'S OFFICE
        By direction ofthe H onorable FEDERICO A.M ORENO , United StatesD istrictJudge,
YOU ARE HEREBY ORDERED to appearin the United States District Courtfor the Southern
DistrictofFloridaon
                           JA N U A R Y 10,2019 at 9:45 a.m .
                                                       -

forimposition ofsentence. Onthedate,reportto theU .S.Courthouse,Courtroom ,13-3,13TH
Floor,United StatesCourthouse, 400N .M iamiAvenue,M inm i,Florida33128,wheresentencewill
be im posed. Y ou w illreceive no furthernotice.

       lftheabove-nameddefendantts)has/haveexecutedabondwiththisCourt,thisnoticeadvises
thedefendantts)thatfailuretoappearasdirectedhereincouldresultinhis/her/theirbeingcharged
withaviolationoftheComprehensiveCrimeControlAct(18U.S.C.Sec.3146),whichcarriesa
maximum sentenceofuptoten(10)yearsimprisonmentandafineof$25,000,orboth,ifconvicted.
       IT ISFURTHER ORDERED thqtaPresentencelnvestigatignandReport(PSR)tothisCourt
willbecompleted and acopy m adeavallableto thepartiesand thelrcounsel. D EFEN SE
COUNSELAND THE DEFENDANTISISIF ON BOND ARE TO REPORT THIS DATE TO THE
UNITED STATES PROBATION OFFICE OF THE COURT FOR INTERVIEW AND FURTHER
INSTRUCTION (U.S.Courthouse,400N.MiamiAvenue,Room (9S41).
       IT IS FURTHER ORDERED thattheU .S.Attorney'sOfficeim mediatelyprovidetheU .S.
Probation Departmentthe necessary infonnation to prepare theProsecution Section ofthe
Presentence Report.
DATED:Novem ber5.2018                                      STEV EN LA RIM O RE,CLERK
COU N SEL:D 'Arsev H oulihan.A FPD
                                                           By:
GOV 'T:KurtLunkenheim er                                             l ey    lstle
                                                                    Deputy Clerk
Thedefendant,having pled guilty asto Count
              ON E                  ofthe lnform ation and the defendant
isIn Custody.
